Order reversed, with costs and disbursements, and verdict of the jury reinstated on the ground that the evidence adduced at this trial was sufficient to raise an issue of fact for the jury as to plaintiff’s total and continuous disability and that issue was resolved in plaintiff’s favor. Present — Martin, P. J., Untermyer, Dore, Cohn and Callahan, JJ.; Martin, P. J., and Cohn, J., dissent and vote to affirm on the ground that, in their opinion, the plaintiff failed to show, within the meaning of the policy, total and continuous disability.